DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the tubular body comprising a first terminal and second terminal”, “an elastic member”, “inwardly slanted”, “a first waste outlet”, “a second waste outlet”, “a third waste outlet” and “a vibrator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the tubular body comprising a first terminal and second terminal”, “an elastic member”, “inwardly slanted”, “a first waste outlet”, “a second waste outlet”, “a third waste outlet” and “a vibrator”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the dissection platform and the specimen collector.
Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior, MIsono, US 2014/00099240 and Fox US 9528919, fail to teach a dissection platform; a specimen collector; the dissection platform and the specimen collector being operatively associated with each other; the dissection platform comprising a frame, an agitation platform, a tissue section tray, a solution dispenser unit, an airflow drying unit and a waste collection unit; the agitation platform being movably connected with the frame; the tissue section tray being removably connected with the agitation platform; the solution dispenser unit being disposed on the frame; the airflow drying unit being disposed on the frame; the waste collection unit being disposed on the frame; the specimen collector comprising a tubular body, a plunger button, a hollow shaft, a piston cylinder, a motor unit, a piston, a piston spring and a piston rod; the tubular body comprising a first terminal and a second terminal; the first terminal and the second terminal being located opposite to each other along the tubular body; the plunger button being slidably inserted in the first terminal; the hollow shaft being rotatably inserted in the second terminal; the piston cylinder being rotatably inserted in the second terminal; the piston cylinder being located in between the second terminal and the hollow shaft; the hollow shaft and the piston cylinder being connected with each other; the motor unit being configured to rotate the hollow shaft and the piston cylinder; the motor unit being accommodated within the plunger button; the motor unit contacting against the plunger button; the piston being slidably inserted within the piston cylinder; the piston spring being biased in between the piston cylinder and the motor unit; and the piston rod being connected in between the motor unit and the piston.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798